                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DARRYL LEE GOLDSTEIN,                               Case No. 19-cv-00555-HSG
                                   8                    Plaintiff,                           JUDGMENT
                                   9             v.

                                  10     GEORGINA BARAJAS, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          For the reasons set forth in the Order of Dismissal, this action is DISMISSED. Judgment

                                  14   is entered in favor of defendants and against plaintiff.

                                  15          IT IS SO ORDERED AND ADJUDGED.

                                  16   Dated: 12/3/2019

                                  17                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  18                                                     United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
